UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1 PERIOD ENDED NOVEMBER 30, OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period fromto Commission file number: 000-53232 TC POWER MANAGEMENT CORP. (Exact name of registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) (IRS Employer Identification Number) PO Box Providenciales, Turks and Caicos Islands (Address of principal executive offices) (649) 231-6559 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorterperiod that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:January 14, 2009: 6,120,850 common shares outstanding. Transitional Small Business Disclosure Format (Check one):Yes []No [X] 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of TC Power Management Corp. (“TC Power”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in TC Power’s Form 10-KSB filing with the SEC. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year.
